 



Exhibit 10.14

BOWNE & CO., INC.

DEFERRED AWARD PLAN



1)   PURPOSE       The purpose of the Plan is to enable the Company, through
deferred awards of compensation, to attract and retain executives; to motivate
these executives to promote the growth and profitability of the Company; and to
further associate the interests of these executives with those of the Company’s
stockholders.   2)   DEFINITIONS       “Annual Bonus Program” shall mean the
Company’s annual bonus plan.       “Award” shall mean the annual incentive award
granted to a Participant under the Plan.       “Board of Directors” shall mean
the Board of Directors of the Company.       “Bonus Payment Date” shall mean the
date that the annual bonus for a period would be paid to the Participant under
the Annual Bonus Program.       “Change of Control” shall have the same meaning
as in the Company’s 1997 Stock Incentive Plan.       “Code” shall mean the
Internal Revenue Code of 1986, as amended.       “Committee” shall mean the
Compensation Committee of the Board of Directors.       “Company” shall mean
Bowne & Co., Inc.       “Disability” shall mean a disability under the Company’s
Long Term Disability Plan.       “Employee” shall mean any person (including an
officer) employed by the Company on a full-time salaried basis.

 



--------------------------------------------------------------------------------



 



    “Fair Market Value” shall mean the average of the highest and lowest sales
prices of stock reported as having occurred on the American Stock Exchange on
the date of determination thereof (or, if the stock is not then traded on the
American Stock Exchange, the mean between the highest and lowest sales prices
reported as having occurred on the principal market (as determined by the
Committee) on which the stock is then traded) or, if there is no such sale on
that date, then on the last preceding date on which such a sale was reported;
provided, however, that, if the stock has not been traded for ten trading days
or if there ceases to be a principal market for the stock of the Company, the
“Fair Market Value” of such stock shall be determined by the Committee in its
reasonable discretion and in good faith.       “Long Term Performance Plan”
shall mean the Company’s Long Term Performance Plan, as from time to time
amended and in effect.       “Participant” shall mean an Employee selected by
the Committee to participate in the Plan.       “Plan” shall mean the Bowne &
Co., Inc. Deferred Award Plan, as set forth herein, as from time to time amended
and in effect.       “Profit Sharing Plan” shall mean the Bowne Profit Sharing
Plan, as from time to time amended and in effect.       “Retirement” shall mean
retirement after age 60 or such earlier age as may be approved by the Company in
writing.       “Stock” shall mean shares of common stock of the Company.      
“Unit” shall mean a book account maintained by the Company in an amount equal to
the Fair Market Value of a share of stock.   3)   ADMINISTRATION       The Plan
shall be administered by the Committee, which shall have full authority and
discretion to interpret the Plan, to establish rules and regulations relating to
the Plan, to determine the criteria for eligibility to participate in the Plan,
to select Participants in the Plan, and to make all other determinations and
take all other actions necessary or appropriate for the proper administration of
the Plan. The Committee’s interpretation of the Plan, and all actions taken
within the scope of its authority, shall be final and binding on the Company,
its stockholders and Participants, Employees, former Employees and
beneficiaries. No member of the Committee shall be eligible to participate in
the Plan.

2



--------------------------------------------------------------------------------



 



4)   ELIGIBILITY AND PARTICIPATION       Participation in the Plan shall be
limited to those Employees whom the Committee shall select, in its sole
discretion, to participate in the Plan. The Committee may limit participation
for any Employee to one or more of the Awards described in Section 5(a), (b),
(c) or (d), respectively.   5)   GRANT OF AWARDS



  (a)   If the Company has awarded a Participant a bonus pursuant to the Annual
Bonus Plan equal to 100% of the Participant’s target bonus, then the Committee
shall award to that Participant the product of 1.2 times the excess of (i) the
amount that would have been paid to the Participant pursuant to the Annual Bonus
Program if the Annual Bonus Program permitted awards in excess of 100% of the
Participant’s target bonus, over (ii) 100% of Participant’s target bonus
pursuant to the Annual Bonus Program; provided, however, that the Participant’s
Award pursuant to this Section 5(a) (prior to being multiplied by 1.2) shall be
no greater than 50% of Participant’s target bonus pursuant to the Annual Bonus
Program.     (b)   If the Company has awarded a Participant an award pursuant to
the Long Term Performance Plan equal to 100% of the Participant’s target award,
then the Committee shall award to that participant the product of 1.2 times the
excess of (i) the amount that would have been paid to the Participant pursuant
to the Long Term Performance Plan if the Long Term Performance Plan permitted
awards in excess of 100% of the Participant’s target award, over (ii) 100% of
Participant’s target award pursuant to the Long Term Performance Plan; provided,
however, that the Participant’s Award pursuant to this Section 5(b) (prior to
being multiplied by 1.2) shall be no greater than 100% of Participant’s target
award pursuant to the Long Term Performance Plan.     (c)   If the Company has
awarded a Participant an award pursuant to the Long Term Performance Plan which
has been mandatorily deferred pursuant to Section 6(a) of the Long Term
Performance Plan, then the Committee shall award to that Participant the product
of 1.2 times the award or portion of that award which has been mandatorily
deferred pursuant to Section 6(a) of the Long Term Performance Plan.     (d)  
If the Company has made the maximum allowable allocation to a Participant’s
Profit-Sharing Plan account permitted by the Code for the calendar year pursuant
to the Profit-Sharing Plan, then the Committee shall also award to that
Participant the quotient of (i) the excess of (x) the allocation to a
Participant’s account that would have been made under the Profit-Sharing Plan
for the prior plan year had there been no limitations on contributions imposed
by the Code, including the limitations imposed pursuant to Sections 401(a)(17)
and 415 of the Code, over (y) the contribution actually allocated to the
Participant’s account pursuant to the Profit-Sharing Plan for that calendar
year, divided by (ii) 0.715.

3



--------------------------------------------------------------------------------



 



  (e)   All Awards hereunder shall be deferred, and shall be expressed as Units
credited to the Participant; the number of such Units awarded on the date of
grant of the Award shall be equal to (i) the amounts set forth in (a), (b),
(c) or (d) above, divided by (ii) the average Fair Market Value of a share of
stock for the last five trading days of December of the calendar year for which
the Award is made.



6.   DIVIDEND EQUIVALENTS; PAYMENT WITH RESPECT TO AWARDS



  (a)   Each Unit will be credited from time to time with additional amounts
equal to the dividend paid on a share of stock, which amounts shall be
reinvested in additional Units based on the then prevailing Fair Market Value of
a share of stock.     (b)   Subject to the provisions of Section 7, a
Participant shall receive one share of stock for each Unit credited to such
Participant, in full payment of the Participant’s Award, at the applicable time
set forth below:



  (i)   within 60 days following a Participant’s death or disability;     (ii)  
in the event of a Participant’s Retirement, one-half of the Award shall be
payable on the first anniversary of the Participant’s Retirement and one-half of
the Award shall be payable on the second anniversary thereof;     (iii)   within
30 days following a Change of Control; provided, however, that the Company may,
in its sole discretion, make payment in cash form rather than stock, where each
Unit shall be valued at the greater of (a) the Fair Market Value of a share of
stock or (b) the highest price per share of stock paid in the transaction or
transactions constituting the Change of Control;     (iv)   within 60 days
following the second anniversary of a Participant’s termination of employment
for any reason not listed in (i), (ii) or (iii) above; or     (v)   the Company
may, in its sole discretion, pay to the Participant an amount not greater than
that portion of the Award that the Committee determines, in its sole discretion,
necessary to meet a financial hardship arising from an emergency; provided,
however, that the payment shall be made only in instances of unforeseen hardship
arising from causes beyond the Participant’s control.



      For a payment pursuant to (v) above, the Participant shall apply in
writing to the Committee for any hardship payment and shall furnish the
Committee such information as the Committee deems necessary and appropriate to
make its determination.

4



--------------------------------------------------------------------------------



 



7.   LIMITATIONS ON RIGHTS TO PAYMENT OF AWARDS       No Participant shall have
any right to receive payment with respect to an Award under the Plan if, at any
time prior to the second anniversary of a Participant’s termination of
employment (other than a termination of employment due to death, disability, or
following a Change of Control), the Participant either (i) engaged, directly or
indirectly, either personally or as an employee, agent, partner, stockholder,
officer or director of, or consultant to, any entity or person engaged in any
business which the Company or any of its affiliates is engaged, and, in the
opinion of the Committee, such entity or person has engaged in competition with
the Company or any of its affiliates or (ii) at any time divulged to any person
or entity other than the Company or any of its affiliates, any of the trade
secrets, methods, processes or other proprietary or confidential information of
the Company or any of its affiliates. For the purpose of this paragraph, a
Participant shall be deemed not a stockholder of a competing entity if the
Participant’s record and beneficial ownership amount to not more than one
percent of the outstanding capital stock of any company subject to the periodic
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended.   8.   DESIGNATION OF BENEFICIARY       A Participant
may designate a beneficiary or beneficiaries who, in the event of the
Participant’s death prior to full payment of any Award hereunder, shall receive
payment of any Award due under the Plan. Such designation shall be made by the
Participant on a form prescribed by the Committee. The Participant may at any
time, change or revoke such designation. A beneficiary designation, or
revocation of a prior beneficiary designation, will be effective only if it is
made in writing on a form provided by the Company, signed by the Participant and
received by the Secretary of the Company (or the Secretary’s designate). If the
Participant does not designate a beneficiary or the beneficiary dies prior to
receiving any payment of an Award, Awards payable under the Plan shall be paid
to the Participant’s estate. If the beneficiary dies after receiving any payment
of an Award, any amounts remaining to be paid shall be paid to the beneficiary’s
estate.

5



--------------------------------------------------------------------------------



 



9.   CORPORATE CHANGE       If (i) the Company shall at any time be involved in
a transaction described in subsection (a) of Section 424 of the Code; (ii) the
Company shall declare a dividend payable in, or shall subdivide or combine, the
Stock; or (iii) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the outstanding
Awards, the Committee shall forthwith take any such action as in its judgment
shall be necessary to preserve the Participants’ rights substantially
proportionate to the rights existing prior to such event. The judgment of the
Committee with respect to any matter referred to in this paragraph shall be
conclusive and binding upon each Participant.   10.   AMENDMENTS       The Board
of Directors or the Committee may at any time amend (in whole or in part) this
Plan provided that no such amendment shall adversely affect an Award previously
granted.   11.   TERMINATION       The Board of Directors or the Committee may
terminate this Plan (in whole or in part) at any time. The termination shall not
adversely affect an Award previously granted, other than to accelerate the
timing of a payment with respect to an Award.   12.   MISCELLANEOUS PROVISIONS



  (a)   This Plan is not a contract between the Company and its Employees; it is
totally gratuitous on the part of the Company. No Employee or other person shall
have any claim or right to be granted an Award under this Plan. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Employee any right to be retained in the employ of the Company.  
  (b)   A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 8 hereof, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the Plan to pay Awards
with respect to the Participant.     (c)   The Plan shall be unfunded except
that the Company may establish a grantor trust to assist it in meeting its
obligations hereunder.

6



--------------------------------------------------------------------------------



 



  (d)   The Company shall have the right to deduct from Awards paid any taxes or
other amounts required by law to be withheld.     (e)   The Plan shall be
construed, interpreted and governed in accordance with the laws of the State of
Delaware, without reference to rules relating to conflicts of law.



13.   EFFECTIVE DATE



      The Plan shall be effective on November 1, 1996.

7